13–1232 
Louisiana Wholesale Drug Co. v. Shire LLC 
                             
         UNITED STATES COURT OF APPEALS 
              FOR THE SECOND CIRCUIT 
                             
                  August Term, 2013 
     (Argued: March 17, 2014     Decided: June 9, 2014) 
                  Docket No. 13–1232 
                                                                    
     In re ADDERALL XR ANTITRUST LITIGATION 
                                                                    
 LOUISIANA WHOLESALE DRUG COMPANY, INC., 
  on behalf of itself and all others similarly situated, 
 VALUE DRUG COMPANY, on behalf of itself and all 
               others similarly situated, 
                        Plaintiffs–Appellants, 
                                    v. 
                 SHIRE LLC, SHIRE U.S., INC., 
                       Defendants–Appellees.*
                                                                    
Before:  JACOBS, SACK, and LOHIER, Circuit Judges. 
       Appeal from a judgment of the United States 
District Court for the Southern District of New York 
(Victor Marrero, Judge), dismissing the plaintiffsʹ 
complaint under Federal Rule of Civil Procedure 
12(b)(6) for failure to state a claim upon which relief can 
be granted.  The plaintiffs, wholesale dealers in 
pharmaceutical products, brought this putative class 
action asserting that the defendant drug manufacturers 
violated the Sherman Act by breaching their contracts to 

 *  The Clerk of the Court is respectfully directed to amend 
the official caption in this case to appear as set forth above. 
                                     1 
supply competing manufacturers with an unbranded 
version of the defendantsʹ widely prescribed patented 
drug.  The plaintiffs argue that these contracts gave rise 
to a ʺduty to dealʺ enforceable by third‐party customers 
such as themselves under the antitrust laws.  We 
disagree.  The judgment of the district court is therefore 
      AFFIRMED. 
                          JOSEPH OPPER (Bruce E. 
                          Gerstein, Elena K. Chan, 
                          Kimberly Hennings, on the 
                          brief), Garwin Gerstein & 
                          Fisher LLP, New York, NY, for 
                          Plaintiffs–Appellants, 
                           
                          MICHAEL F. BROCKMEYER, 
                          Frommer Lawrence & Haug 
                          LLP, Washington, DC (Edgar 
                          H. Haug, John F. Collins, 
                          Frommer Lawrence & Haug 
                          LLP, New York, NY, on the 
                          brief), for Defendants–Appellees. 




                              2 
SACK, Circuit Judge: 
       The plaintiffs are wholesale dealers in 
pharmaceutical products including Adderall XR, a 
widely prescribed drug manufactured by the 
defendants.  They brought this putative class action 
alleging that the defendants violated the 
anti‐monopolization provision of the Sherman Act by 
breaching defendantsʹ contracts to supply two of their 
competitors—who in turn supply the plaintiffs—with 
an unbranded version of the defendantsʹ patented drug 
for resale under the competitorsʹ own labels.  Although 
the contracts were executed in connection with 
settlements of patent litigation, the plaintiffs disclaim 
any reliance on that fact.  They argue instead that the 
contracts themselves gave rise to a ʺduty to dealʺ under 
antitrust law.  We disagree and therefore affirm the 
judgment of the United States District Court for the 
Southern District of New York (Victor Marrero, Judge) 
dismissing the complaint. 

                     BACKGROUND 
       Defendants Shire LLC and Shire U.S., Inc. 
(together, ʺShireʺ) hold patents covering Adderall XR 
(ʺAXRʺ), a drug approved by the U.S. Food and Drug 
Administration (ʺFDAʺ) in 2001 to treat 
attention‐deficit/hyperactivity disorder.  AXR enjoyed 
significant commercial success.  In 2002, Teva 
Pharmaceuticals USA, Inc.,1 sought FDA approval to 
produce a generic equivalent.  Compl. ¶¶ 2–3.  Impax 
Laboratories, Inc., followed suit in 2003.  Id. ¶ 3.   

 1  In 2008, Teva acquired Barr Pharmaceuticals, which was 
the entity actually seeking approval to produce generic AXR 
in 2002.  For the sake of simplicity, both the complaint and 
this opinion refer to those entities collectively as ʺTeva.ʺ  See 
Compl. ¶ 3 n.1. 
                                3 
       Teva and Impax took advantage of the 
streamlined drug approval process established by a 
1984 amendment to the Federal Food, Drug, and 
Cosmetic Act generally referred to as the ʺHatch–
Waxman Amendments.ʺ  See 21 U.S.C. § 355(b), (j).  The 
Act allows a generic maker to piggyback on the efforts 
of an approved drugʹs manufacturer by filing an 
Abbreviated New Drug Application (ʺANDAʺ) 
showing, among other things, that its proposed product 
is biologically equivalent to the approved drug.  Id. 
§ 355(j)(2)(A)(iv).  An ANDA must also include a 
certification that the proposed generic does not infringe 
the approved drugʹs patents.  Id. § 355(j)(2)(A)(vii). 
       If an ANDA contains a certification that an 
approved drugʹs patents are ʺinvalid or will not be 
infringed by the manufacture, use, or sale of the new 
drug for which the application is submitted,ʺ the 
applicant must notify the drugʹs patent holder of the 
pending application.  Id. § 355(j)(2)(A)(vii), (B)(iii).  The 
patent holder then has forty‐five days to file suit against 
the applicant for patent infringement.  If the patent 
holder acts within this window, any FDA action on the 
ANDA is stayed for thirty months.  Id. § 355(j)(5)(B)(iii).  
That is what happened here. 
       In their applications to the FDA, both Teva and 
Impax certified that Shireʹs patents for AXR were either 
ʺinvalid or will not be infringed by the manufacture, 
use, or saleʺ of their proposed generic equivalents.  See 
Compl. ¶ 39; 21 U.S.C. § 355(j)(2)(A)(vii).  Shire 
responded by bringing suit against both companies for 
patent infringement. 
      In 2006, Shire settled its patent litigation with 
Teva and Impax.  Compl. ¶¶ 5, 41.  The agreements 
memorializing the settlement terms each reflected the 

                              4 
same basic bargain:  The generic manufacturers would 
stay out of the market for AXR for three years (even if 
their applications to produce generic AXR were 
approved by the FDA before then).  Id. ¶¶ 5, 41.  In 
exchange, Shire would grant the generic manufacturers 
licenses to make and sell generic AXR starting in 2009 
(Teva in April; Impax in October).  Id. ¶¶ 6, 42.  If the 
FDA had not approved their ANDAs by that time, Shire 
would supply Tevaʹs and Impaxʹs requirements for 
unbranded AXR for resale under their own labels.  Id. 
¶¶ 6, 43.  In short, Shire undertook to give its 
competitors both the rights and the supplies necessary 
to participate in the market for AXR.  Id. ¶¶ 6, 44.   
       Because the FDA had not approved their ANDAs 
by the close of Shireʹs contractual period of exclusivity, 
Teva and Impax both began purchasing unbranded 
AXR from Shire for resale in 2009 pursuant to their 
settlement agreements with Shire.  Compl. ¶¶ 47, 49, 51.  
Several months after their respective entries into the 
market, both Teva and Impax complained that Shire 
was only partially filling their orders.2  Id. ¶¶ 53–60.  
The effect of this alleged shortfall on the price of AXR 
paid by wholesalers—the members of the plaintiffsʹ 
proposed class—gave rise to the litigation now before 
us on appeal. 
      In May 2012, Louisiana Wholesale Drug 
Company, Inc., based in Sunset, Louisiana, filed a 
putative class action against Shire in the Southern 


 2  Shire, Teva, and Impax have already settled litigation 
arising from these contract disputes.  See Stipulation of 
Dismissal, Teva Pharms. USA, Inc. v. Shire LLC, No. 09 Civ. 
8860 (MGC) (S.D.N.Y. Nov. 20, 2009), ECF No. 17; 
Stipulation of Dismissal, Impax Labs., Inc. v. Shire LLC, No. 10 
Civ. 8386 (MGC) (S.D.N.Y. Feb. 14, 2013), ECF No. 211. 
                               5 
District of New York.  See Louisiana Wholesale Drug Co. v. 
Shire LLC, No. 12 Civ. 3711 (VM) (S.D.N.Y.).  That case 
was subsequently consolidated with a nearly identical 
action brought by Value Drug Company of Altoona, 
Pennsylvania.  Consent Order Consolidating Related 
Actions, Louisiana Wholesale Drug Co., No. 12 Civ. 3711 
(VM) (S.D.N.Y. Oct. 17, 2012), ECF No. 22.  We refer to 
the plaintiffs collectively as ʺLWD.ʺ  Neither Teva nor 
Impax is a party to this litigation. 
       LWD alleged that by supplying Teva and Impax 
with less than their requirements of unbranded AXR, 
Shire relegated them to 50–60% of the market, instead of 
the 90% share they might have been expected to capture 
had they received the quantity of unbranded pills they 
had demanded.  Compl. ¶¶ 6, 8, 52, 67.  This, in turn, 
allowed Shire to ʺfix[], raise[], maintain[], and/or 
stabilize[] the price of AXR Product at 
supra‐competitive levels,ʺ and thereby to ʺovercharge[] 
Plaintiff and other direct purchasers of AXR Product 
hundreds of millions of dollarsʺ in violation of section 2 
of the Sherman Act.  Compl. ¶ 9. 
       Shire moved to dismiss LWDʹs complaint under 
Federal Rule of Civil Procedure 12(b)(6) for failure to 
state a claim upon which relief can be granted.  It 
argued in pertinent part that Shireʹs alleged breaches of 
its contracts with Teva and Impax were not a valid basis 
for a monopolization claim because any actions taken 
within the scope of Shireʹs patent monopoly were 
immune from antitrust scrutiny.3  See Mem. of Law in 


 3  Shire also argued that LWD had failed to properly allege 
a ʺrelevant product market,ʺ and that LWD was an ʺindirect 
purchaserʺ not entitled to damages with respect to any 
purchases of AXR from Teva or Impax.  The district court 
declined to address these arguments, and neither has been 
                              6 
Support of Mot. to Dismiss at 2, Louisiana Wholesale 
Drug Co., No. 12 Civ. 3711 (VM) (S.D.N.Y. June 29, 
2012), ECF No. 12.  In opposition, LWD asserted that 
once Shire had agreed to ʺrelinquish its monopoly 
control over AXR . . . vis‐à‐vis Teva and Impaxʺ by 
entering into the patent litigation settlements, it had a 
ʺduty to dealʺ with its competitors under the Supreme 
Courtʹs decision in Aspen Skiing Co. v. Aspen Highlands 
Skiing Corp., 472 U.S. 585 (1985).  See Mem. of Law in 
Oppʹn at 8, Louisiana Wholesale Drug Co., No. 12 Civ. 
3711 (VM) (S.D.N.Y. July 20, 2012), ECF No. 19.  That 
duty, LWD contended, converted Shireʹs ordinary 
breach of contract into an unlawful act of 
monopolization.  Id. 
       The district court rejected LWDʹs arguments and 
dismissed the complaint.  Louisiana Wholesale Drug Co. v. 
Shire LLC, 929 F. Supp. 2d 256, 257 (S.D.N.Y. 2013).  The 
court relied principally on our decision in In re 
Tamoxifen Citrate Antitrust Litigation, 466 F.3d 187 (2d 
Cir. 2006), abrogated by F.T.C. v. Actavis, Inc., 133 S. Ct. 
2223 (2013).  The plaintiffs in that case challenged the 
legality of a type of patent litigation settlement known 
as a ʺreverse paymentʺ settlement—not unlike the 
agreements here.  Id. at 193–94.  The defendant generic 
drug manufacturer in Tamoxifen agreed to join the 
defendant patent holder in obtaining vacatur of a district 
court judgment invalidating the patents it had 
challenged, and agreed to refrain from marketing its 
own product until those patents expired.  Id.  In 
exchange, the patent holder provided its erstwhile 
challenger with a large cash payment—the ʺreverse 
paymentʺ—a patent license, and a supply of unbranded 
drugs for resale.  Id.  We rejected the plaintiffsʹ Sherman 


reiterated on appeal. 
                             7 
Act claims, holding that ʺ[w]hatever damage is done to 
competition by [such a] settlement is done pursuant to 
the monopoly extended to the patent holder by patent 
lawʺ and is therefore not barred by the antitrust 
statutes, ʺunless the terms of the settlement enlarge the 
scope of that monopoly.ʺ  Id. at 212–13.   
       Although LWD does not challenge the legality of 
the agreements in this case, the district court found its 
claims analogous to those in Tamoxifen.  Louisiana 
Wholesale Drug Co., 929 F. Supp. 2d at 262.  The court 
concluded that the effect on competition of Shireʹs 
alleged refusal to supply all of the AXR that Teva and 
Impax demanded could be no greater than the effect of 
paying them to stay off the market altogether.  Id.  And, 
in light of Tamoxifen, the court was  
      not  convinced  that . . . a  patent  holder 
      granting  multiple  licenses  that  by  their 
      terms  do  not  extend  the  scope  of  the 
      patents  in  question,  would  nevertheless  be 
      subject  to  antitrust  claims  based  on  its 
      conduct        under       those      otherwise 
      unchallenged  licenses  where  that  same 
      patent  holder  would  not  face  such  liability 
      if it refused outright to issue a license in the 
      first instance. 

Id. at 264.  Addressing LWDʹs Aspen Skiing argument, 
the district court stressed the narrowness of the ʺduty to 
dealʺ doctrine.  Id.  And it distinguished the two cases 
LWD cited applying that doctrine in the context of drug 
patents, stating that they could not ʺalter the [district 
c]ourtʹs conclusion that, notwithstanding Shireʹs alleged 
conduct under the agreements, because the terms of 
those settlement agreements . . . do not exceed the scope 
of the patents in question, LWDʹs claims fail.ʺ  Id. at 265. 
                              8 
       Three months after the district courtʹs ruling, 
while this appeal was pending but before any briefs had 
been filed, the Supreme Court issued its decision in 
Federal Trade Commission v. Actavis, Inc., 133 S. Ct. 2223 
(2013), abrogating Tamoxifen.  The Actavis Court held 
that the potentially significant anticompetitive effects of 
reverse payment settlements are not immune from 
antitrust scrutiny merely because they may ʺfall within 
the scope of the exclusionary potential of the patentʺ at 
issue.  Id. at 2230–31 (internal quotation marks omitted).  
The Court concluded that because such settlements 
necessarily prevent the adjudication of a patentʹs 
validity—thereby leaving open the question of the 
patentʹs ʺactual preclusive scopeʺ—they should be 
scrutinized under antitrust lawʹs traditional ʺrule of 
reason.ʺ  See id. at 2230–31, 2237. 

                       DISCUSSION 
       ʺWe review de novo a district courtʹs dismissal of a 
complaint under Rule 12(b)(6).ʺ  Mayor & City Council of 
Balt., Md. v. Citigroup, Inc., 709 F.3d 129, 135 (2d Cir. 
2013).  In doing so, ʺwe accept all factual allegations as 
true and draw every reasonable inference from those 
facts in the plaintiffʹs favor.ʺ  Id.  But this indulgence 
does not relieve the plaintiff from alleging ʺenough facts 
to state a claim to relief that is plausible on its face.ʺ  Bell 
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).  ʺWhere a 
complaint pleads facts that are merely consistent with a 
defendantʹs liability, it stops short of the line between 
possibility and plausibility of entitlement to relief.ʺ  
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal 
quotation marks omitted). 
     Section 2 of the Sherman Act provides that it is 
unlawful to ʺmonopolize, or attempt to 
monopolize . . . any part of the trade or commerce 

                               9 
among the several States, or with foreign nations.ʺ  15 
U.S.C. § 2.  ʺ[T]his offense requires, in addition to the 
possession of monopoly power in the relevant market, 
ʹthe willful acquisition or maintenance of that power as 
distinguished from growth or development as a 
consequence of a superior product, business acumen, or 
historic accident.ʹʺ  Verizon Commcʹns Inc. v. Law Offices 
of Curtis V. Trinko, LLP, 540 U.S. 398, 407 (2004) (quoting 
United States v. Grinnell Corp., 384 U.S. 563, 570–71 
(1966)).  ʺTo safeguard the incentive to innovate, the 
possession of monopoly power will not be found 
unlawful unless it is accompanied by an element of 
anticompetitive conduct.ʺ  Id. (emphasis in original).  
ʺ[A]nticompetitive conduct is ʹconduct without a 
legitimate business purpose that makes sense only 
because it eliminates competition.ʹʺ  Port Dock & Stone 
Corp. v. Oldcastle Ne., Inc., 507 F.3d 117, 124 (2d Cir. 
2007) (quoting Morris Commcʹns Corp. v. PGA Tour, Inc., 
364 F.3d 1288, 1295 (11th Cir. 2004)). 
       As the Actavis decision illustrates, ʺ[t]he tension 
between the objectives of preserving economic 
incentives to enhance competition while at the same 
time trying to contain the power a successful competitor 
acquires is heightened tremendously when the patent 
laws come into play.ʺ  SCM Corp. v. Xerox Corp., 645 
F.2d 1195, 1205 (2d Cir. 1981); see also Precision 
Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 
806, 816 (1945) (noting that ʺa patent is an exception to 
the general rule against monopolies and to the right to 
access to a free and open marketʺ).  But any such 
tension is rendered irrelevant here by the plaintiffʹs 
theory of the case.   
      LWD expressly disclaims any reliance on the 
patent settlement context of its allegations, choosing to 
argue instead that Shireʹs requirements contracts with 
                            10 
Teva and Impax gave rise to an antitrust ʺduty to deal.ʺ  
The complaint urges that ʺfrom the moment the 
[settlement] agreements were signed, the patents were 
taken out of the picture, and this case must be viewed 
as one in which the patents did not exist as they relate 
to Teva and Impax.ʺ  Compl. ¶ 42 (footnote omitted).  
Counsel for LWD reiterated this position at oral 
argument, assuring us that its claims would be no 
different if Shire had no patents respecting AXR.  And 
while LWD argues that the abrogation of Tamoxifen 
undermines the district courtʹs reasoning, it does not 
rely on Actavis or seek leave to re‐plead in light of that 
decision.  Thus freed from the complexities that attend 
cases at the intersection of antitrust and patent law, we 
proceed to explain our reasons for affirming the 
judgment of the district court.4 
                            *  *  * 
       ʺIn the absence of any purpose to create or 
maintain a monopoly, the [Sherman Act] does not 
restrict the long recognized right of [a] trader or 
manufacturer engaged in an entirely private business, 
freely to exercise his own independent discretion as to 
parties with whom he will deal . . . .ʺ  United States v. 
Colgate & Co., 250 U.S. 300, 307 (1919).  Today, ʺthe sole 
exception to the broad right of a firm to refuse to deal 
with its competitorsʺ comes into play only ʺwhen a 
monopolist seeks to terminate a prior (voluntary) 
course of dealing with a competitor.ʺ  In re Elevator 
Antitrust Litig., 502 F.3d 47, 52, 53 (2d Cir. 2007) (per 


 4  We may, of course, affirm on any ground that finds 
support in the record sufficient to permit a conclusion of 
law, even one not relied on by the district court.  See MLSMK 
Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 273 (2d Cir. 
2011). 
                             11 
curiam) (citing Trinko, 540 U.S. at 409).  The roots of this 
exception are in the Aspen Skiing decision, which is 
heavily relied on by LWD. 
      The Supreme Court has described its own 
decision in Aspen Skiing as follows: 
      The  Aspen  ski  area  consisted  of  four 
      mountain  areas.    The  defendant,  who 
      owned  three  of  those  areas,  and  the 
      plaintiff,  who  owned  the  fourth,  had 
      cooperated  for  years  in  the  issuance  of  a 
      joint, multiple‐day, all‐area ski ticket.  After 
      repeatedly  demanding  an  increased  share 
      of the proceeds, the defendant canceled the 
      joint  ticket.    The  plaintiff,  concerned  that 
      skiers  would  bypass  its  mountain  without 
      some  joint  offering,  tried  a  variety  of 
      increasingly  desperate  measures  to 
      re‐create  the  joint  ticket,  even  to  the  point 
      of  in  effect  offering  to  buy  the  defendantʹs 
      tickets  at  retail  price.    The  defendant 
      refused  even  that.    We  upheld  a  jury 
      verdict  for  the  plaintiff,  reasoning  that 
      ʺ[t]he  jury  may  well  have  concluded  that 
      [the  defendant]  elected  to  forgo  these 
      short‐run  benefits  because  it  was  more 
      interested in reducing competition . . . over 
      the  long  run  by  harming  its  smaller 
      competitor.ʺ   

Trinko, 540 U.S. at 408‐09 (alterations in original) 
(citations omitted) (citing and quoting Aspen Skiing, 472 
U.S. at 593‐94, 608).  Although Aspen Skiing stands for 
the proposition that a business with market power may 
be subject to a duty to deal with a smaller competitor, it 
is today a common refrain that the case lies ʺat or near 
                              12 
the outer boundary of [section] 2 liability.ʺ  Id. at 409; see 
also In re Elevator Antitrust Litig., 502 F.3d at 53 (same).    
        But wherever we locate Aspen Skiing with respect 
to that ʺboundaryʺ, it does not govern this case.  LWD 
fails to allege that the facts here resemble those of Aspen 
Skiing in any of the particulars identified as significant 
by the Trinko Court, including ʺ[t]he unilateral 
termination of a voluntary (and thus presumably 
profitable) course of dealing suggest[ing] a willingness to 
forsake short‐term profits to achieve an anticompetitive 
endʺ and the refusal ʺto renew the ticket even if 
compensated at retail price.ʺ  Trinko, 540 U.S. at 409 
(emphases in original).  And although Trinko does not 
purport to set out a ʺtest,ʺ it usefully highlights the 
distinctions that made Aspen Skiing the rare case in 
which a refusal to deal amounted to a prohibited act of 
unilateral monopolization.  
       This is not such a case.  Shire did not terminate 
any prior course of dealing—let alone a ʺpresumably 
profitableʺ one that had, as in Aspen Skiing, ʺoriginated 
in a competitive market and had persisted for several 
years.ʺ  Aspen Skiing, 472 U.S. at 603.  Indeed, the 
agreements here were explicitly unprofitable—they 
introduced price competition into a market where 
would otherwise have existed.  Far from undermining 
existing competition, by entering into the agreements in 
question, Shire created competition in the market for 
AXR ex nihilo.  And because, as LWD concedes, Shire 
did not ʺcompletely cut off supply to Teva and Impax,ʺ 
id. ¶ 77, Shire actually lost 50–60% of its market share, 
id. ¶ 67.  The logical inference from these allegations is 
that, unlike the defendant in Aspen Skiing, Shire 
accepted a below‐retail price for its product.  Cf. Trinko, 
540 U.S. at 409.  In short, the plaintiffsʹ allegations 


                              13 
amount to the self‐defeating claim that Shire 
monopolized the market by ceding its monopoly. 
       Shireʹs breach of its agreements with Teva and 
Impax—if there was one—may have prevented the 
price of AXR from falling further than LWD theorizes it 
might have in a genuinely competitive market, but that 
alone does not give rise to a cause of action under Aspen 
Skiing.  This is not a case where the alleged monopolist 
sought to ʺterminate a prior (voluntary) course of 
dealing with a competitor,ʺ In re Elevator Antitrust Litig., 
502 F.3d at 53 (citing Trinko, 540 U.S. at 409), under 
circumstances that evince an intent willfully to acquire 
or maintain monopoly power, Trinko, 540 U.S. at 407.  
The mere existence of a contractual duty to supply 
goods does not by itself give rise to an antitrust ʺduty to 
deal.ʺ  Cf. Pac. Bell Tel. Co. v. Linkline Commcʹns, Inc., 555 
U.S. 438, 450 (2009) (distinguishing defendantʹs 
regulatory duty to cooperate with competitors from an 
ʺantitrust duty to dealʺ); Trinko, 540 U.S. at 406 
(concluding that statutorily imposed duties to cooperate 
with competitors did ʺnot automatically lead to the 
conclusion that [the duties] can be enforced by means of 
an antitrust claimʺ).  Nor do business disputes implicate 
the antitrust laws simply because they involve 
competitors.  Brooke Grp. Ltd. v. Brown & Williamson 
Tobacco Corp., 509 U.S. 209, 225 (1993) (ʺEven an act of 
pure malice by one business competitor against another 
does not, without more, state a claim under the federal 
antitrust laws; those laws do not create a federal law of 
unfair competition or ʹpurport to afford remedies for all 
torts committed by or against persons engaged in 
interstate commerce.ʹʺ) (quoting Hunt v. Crumboch, 325 
U.S. 821, 826 (1945)). 
     Against this backdrop, we conclude that LWDʹs 
complaint fails to state a claim upon which relief can be 
                             14 
granted, and that it was therefore properly dismissed 
by the district court under Rule 12(b)(6).  Indeed, the 
complaint does little more than attach antitrust ʺlabels 
and conclusionsʺ to what is, at most, an ordinary 
contract dispute to which the plaintiffs are not even 
parties.  See Iqbal, 556 U.S. at 678.  In view of the 
plaintiffsʹ theory of the case and their disclaimer of 
reliance on the patent litigation that gave rise to Shireʹs 
agreements with Teva and Impax, we have not 
considered that litigation and those agreements in our 
analysis.  We have not, therefore, assessed the 
potentially anticompetitive effects, if any, of these 
settlements against ʺpatent law policy [and] 
procompetitive antitrust policies.ʺ  Actavis, 133 S.Ct. at 
2231.  And we intimate no view as to the viability of a 
monopolization claim based on similar factual 
circumstances in which the plaintiffs did not—as LWD 
unequivocally did here—narrow the scope of our 
inquiry. 

                     CONCLUSION 
       LWD has failed to allege facts that would place 
this case within Aspen Skiingʹs narrow exception to the 
ʺlong recognized right of [a] trader or manufacturer 
engaged in an entirely private business, freely to 
exercise his own independent discretion as to parties 
with whom he will deal.ʺ  Colgate, 250 U.S. at 307.  We 
therefore AFFIRM the judgment of the district court 
dismissing the complaint. 




                             15